

115 HR 6804 IH: Onsite Wastewater Recycling Efficiency Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6804IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Babin (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve processes for alternative wastewater systems, and for other purposes.
	
 1.Short titleThis Act may be cited as the Onsite Wastewater Recycling Efficiency Act. 2.National onsite wastewater recycling (a)Sense of CongressIt is the sense of Congress that providing communities with the knowledge and resources necessary to fully use decentralized wastewater systems can provide affordable wastewater recycling and treatment to millions of people in the United States.
 (b)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Environmental Protection Agency. (c)Wastewater technology clearinghouse (1)In generalThe Administrator shall—
 (A)for each of the programs described in paragraph (2), update the information for those programs to include information on cost-effective and alternative wastewater recycling and treatment systems, including onsite and decentralized systems; and
 (B)disseminate to units of local government and nonprofit organizations seeking Federal funds for wastewater systems information on the cost effectiveness of alternative wastewater treatment and recycling systems, including onsite and decentralized systems.
 (2)Programs describedThe programs referred to in paragraph (1)(A) are programs that provide technical assistance for wastewater management, including—
 (A)programs for nonpoint source management under section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329);
 (B)the permit program for the disposal of sewer sludge under section 405 of the Federal Water Pollution Control Act (33 U.S.C. 1345);
 (C)technical assistance for small public water systems under section 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–2(e)); and
 (D)other programs of the Administrator that provide technical assistance for wastewater management. (d)Alternative wastewater system certification (1)Clean Water State revolving fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) (as amended by section 5004(b)(1)) is amended by adding at the end the following:
					
 (k)Alternative wastewater system certificationIn providing assistance from the water pollution control revolving fund of the State established in accordance with this title for a project for a wastewater system serving a population of not more than 2,500, the State shall ensure that an entity receiving assistance from the water pollution control revolving fund of the State certifies that the entity has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (2)WIFIASection 5028(a) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)) is amended by adding at the end the following:
					
 (7)Alternative wastewater system certificationIn the case of a project carried out by the Administrator, the Administrator shall ensure that, for a project for a wastewater system serving a population of not more than 2,500, the eligible entity receiving financial assistance certifies that the eligible entity has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (3)Water and waste disposal loan & grant programSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
					
 (27)Alternative wastewater system certificationThe Secretary shall ensure that, for a wastewater project serving a population of not more than 2,500, the recipient of the financial assistance certifies that the recipient has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (e)Report to CongressNot later than 1 year after the date of enactment of this Act, and not less frequently than every 3 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) to deploy decentralized wastewater recycling technology;
 (2)the barriers impacting greater use of decentralized wastewater recycling technologies; (3)the cost-saving potential to communities and future infrastructure investments from further deployment of decentralized wastewater recycling technology;
 (4)the environmental benefits to the community and groundwater quality from additional investments in decentralized wastewater recycling; and
 (5)the actions taken by the Administrator to assist States in identifying eligible projects using decentralized wastewater recycling technology.
				